EXHIBIT 10.1

Second Amendment to Employment Agreement

On or about January 19, 2009,        (“Executive”), Freescale Holdings GP, Ltd.
(“GP”) and Freescale Semiconductor, Inc. (“Freescale”) executed an “Amendment to
Employment Agreement” agreeing to a 10% reduction of Executive’s then current
base salary provided for in the Employment Agreement (“Agreement”) previously
executed among GP, Freescale and Executive. Freescale and Executive now agree to
the following Second Amendment (“Second Amendment”) to the Agreement:

Executive consents to an additional 3.85% reduction of Executive’s current
reduced base salary. Executive understands that this additional salary reduction
will be effective immediately, and will continue until December 31, 2009, unless
Freescale, in its sole discretion, decides to restore Executive’s current base
salary prior to that date. As consideration for the additional salary reduction,
ten (10) additional days of Paid Time Off (PTO) will be added to the existing
PTO balances, with five (5) days of additional PTO added on July 26, 2009 and
five (5) additional days added on October 2, 2009 subject to continued
employment. Executive acknowledges the adequacy of the consideration for this
Second Amendment.

Executive understands that Freescale does not intend this additional temporary
pay reduction to impact the level of any benefits that are calculated using
Executive’s base salary. Unless prohibited by law or contract, benefits such as
life insurance, disability pay and severance pay, as applicable, will be
calculated using Executive’s current base salary as of January 1, 2009 and not
the base salary after this additional temporary pay reduction.

Executive agrees not to seek future payment from Freescale of the difference
between Executive’s current base salary and the amount Executive is paid during
this temporary salary reduction. Executive further agrees not to use this
temporary salary reduction as a basis for claiming constructive discharge,
violation of Freescale policy, a right to severance pay or breach of Executive’s
Agreement. Specifically, but without limitation, Executive agrees that this
temporary salary reduction does not constitute a breach of the Agreement, Good
Reason under the Agreement or other agreements or benefit plans, or the basis
for a claim of severance or other benefits or other payments under the Agreement
or any other agreement with Freescale.

1

Executive represents that the decision to agree to this Second Amendment and
this additional temporary salary reduction is completely voluntary, and that
Executive has not been coerced or pressured in any way to agree to this Second
Amendment.

      Executive   Freescale Semiconductor, Inc.
 
   
Signature
  Signature
 
   
Name
  Name

      

     
Title
  Title
 
   
Date Signed
  Date Signed

2